        Case 20-03237 Document 66 Filed in TXSB on 04/12/21 Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXES
                               HOUSTON DIVISION                                                ENTERED
                                                                                               04/12/2021
IN RE:                                          §
HOUTEX BUILDERS, LLC, and                       §       CASE NO: 18-34658
415 SHADYWOOD, LLC,                             §
and                                             §       CHAPTER 11
2203 LOOSCAN LANE, LLC,                         §
       Debtors.                                 §
                                                §
HOUTEX BUILDERS, LLC, and                       §
2203 LOOSCAN, LLC, and                          §
415 SHADYWOOD, LLC, and                         §
SPIRIT OF TEXAS BANK SSB,                       §
       Plaintiffs,                              §
                                                §
VS.                                             §       ADVERSARY NO. 20-3237
                                                §
HL BUILDERS, LLC                                §
and                                             §
ANNA WILLIAMS,                                  §
      Defendants.                               §

                     ORDER ABATING ADVERSARY PROCEEDING

       This adversary proceeding is set for trial on April 19, 2021 on the Amended Complaint

(ECF No. 18) filed by plaintiffs. On April 9, 2021, one of the Defendants, Anna Williams, filed a

Chapter 7 bankruptcy in the Victoria Division under Case No. 21-60032. Based on this pending

Chapter 7 case, this Court abates Adversary No. 20-0327 pending further order of this Court.

       THEREFORE, IT IS ORDERED that Adversary No. 20-0327 is abated pending further

order of this Court. A status conference is set at 1:30 p.m. on September 1, 2021.

        SIGNED 04/12/2021


                                                    ___________________________________
                                                    Jeffrey Norman
                                                    United States Bankruptcy Judge



1/1
